Citation Nr: 0807457	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left wrist fracture, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The May 2004 rating decision also assigned a temporary 100 
percent disability rating following the veteran's October 
2003 wrist surgery.  This rating was in effect from October 
13, 2003, to November 30, 2003.  On December 1, 2003, the 
rating for the veteran's left wrist disability reverted to 20 
percent.

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cleveland RO.  A 
transcript of the hearing is of record.  

In February 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The veteran's left wrist disability is manifested by 
excision of the scaphoid, lunate, and triquetral carpal 
bones, erosion on the lateral aspect of the distal ulna, 
degenerative change in the distal radial ulnar space, and 
surgical resection of the radial styloid process.

3.  The veteran's left wrist disability is also manifested by 
painful scars.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
residuals of a left wrist fracture, specifically, nonunion of 
the lower half of the left radius, with false movement, loss 
of bone substance, and marked deformity, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5212 (2007).

2.  The criteria for a separate 10 percent disability rating 
for painful scars, as residual to a left wrist fracture, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).    VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award, and have been inferred to apply to increased rating 
claims as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006),   In addition, the recently issued decision of 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), sets out the minimum notification 
requirements for substantiating an increased rating claim.  
However, as the disposition herein reached is favorable to 
the veteran to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA and implementing regulations 
at this juncture is obviated.  



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The veteran's current 20 percent disability rating is 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5212, 
which applies to impairment of the radius.  Under this 
diagnostic code, the veteran, who is right-hand dominant, was 
given a 20 percent disability rating for nonunion of the 
lower half of the left radius with false movement.  To 
receive a higher, 30 percent rating, the competent evidence 
of record would have to demonstrate nonunion of the lower 
half of the radius with false movement, loss of bone 
substance of 1 inch (2.5 centimeters) or more, and marked 
deformity.

In support of his claim for an increased rating, the veteran 
has cited a February 2005 letter from his private physician 
describing his October 2003 surgery as a left proximal row 
carpectomy, excision of the radial styloid and posterior 
interosseous nerve with de Quervain's release.  The physician 
stated that prior to this surgery and on all x-rays since, 
the veteran has been noted to have a persistent nonunion of 
the ulnar styloid.  The surgery itself was associated with 
complete removal of the scaphoid, lunate, and triquetrum.  
The examiner stated that each individual bone, and certainly 
as a composite, comprises more than one inch of bone both in 
the transverse width and the depth of the bone as well as a 
longitudinal length of the veteran's arm.  The examiner also 
stated that the veteran's pre-operative x-rays showed 
"marked deformity" in the presence of a markedly increased 
scapholunate angle and scapholunate diastasis.  The examiner 
noted that this marked deformity is no longer visible on 
current film because these bones were removed to treat the 
problem.  

The findings made by this examiner have been substantiated by 
VA medical records, most recently by the June 2007 VA 
examination report.  This report noted that the veteran had 
slightly decreased strength of hand grip, wrist palmar 
flexion, and wrist dorsiflexion on the left compared to the 
right.  Left wrist dorsiflexion was to 10 degrees, palmar 
flexion was to 20 degrees, and there was no movement on 
radial deviation and ulnar flexion.  Range of motion was 
reduced primarily as a result of surgery, and to a lesser 
extent due to pain and weakness.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
redness, or heat.  There was slight tenderness over the 
dorsum of the left wrist.

The June 2007 VA examiner noted that previous x-rays showed 
evidence of a poorly healed Colles' fracture of the left 
wrist with nonunion of both the ulnar and radial styloid 
processes.  Degenerative changes in the radiocarpal and 
carpocarpal joints were also demonstrated.  The examiner 
noted that, in the interval, the veteran had surgical removal 
of the scaphoid, lunate, and triquetral carpal bones.  Only 
the pisiform carpal bone of the proximal row was identified.  
The distal carpal row appeared to be intact.  Erosion on the 
lateral aspect of the distal ulna and degenerative change in 
the distal radial ulnar space were noted.  There had also 
been surgical resection of the radial styloid process.  The 
examiner opined that the veteran's arthritis and restricted 
range of motion were due to the fracture sustained in service 
and the subsequent surgical procedures.  The Board believes, 
therefore, that the veteran satisfies the criteria for the 30 
percent disability rating, and such a rating is in order.

The Board has considered whether a higher disability rating 
is warranted under another diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205-5215.  However, the veteran 
would only qualify for a rating in excess of 30 percent if he 
had ankylosis of the elbow (Diagnostic Code 5205); forearm 
flexion limited to 45 degrees (Diagnostic Code 5206); forearm 
extension limited to 110 degrees (Diagnostic Code 5207); 
other impairment of the flail joint of the elbow (Diagnostic 
Code 5209); nonunion of the radius and ulna with flail false 
joint (Diagnostic Code 5210); or unfavorable ankylosis of the 
wrist, in any degree of palmar flexion or with ulnar or 
radial deviation (Diagnostic Code 5214).  Because none of 
these conditions has been demonstrated by the competent 
evidence of record, the Board believes that a rating in 
excess of 30 percent is not warranted.

The Board also notes that the veteran has described having a 
painful scar of his left wrist.  In September 2006, he 
testified that he wears his watch on his right wrist because 
it irritates his left wrist.  A February 2004 VA examination 
report notes that the veteran has a three-centimeter "S" 
shaped scar on the dorsum of his left wrist.  It was slightly 
sore to palpation.  The June 2007 VA examination report 
describes the scar as being two inches in length by 0.25 
inches in width over the dorsum of the left wrist.  There was 
a second scar 0.5 inch in length by 0.25 inch in width on the 
dorsum of the left wrist.  There were two smaller scars at 
the radial aspect of the left hand 0.5 inch in length by 0.25 
inch in width.  All of these scars demonstrated some 
decreased sensitivity to light tough, but sensation to 
pinprick was intact.  The scars were slightly hypopigmented 
and slightly tender.  The scars were stable without skin 
breakdown, ulceration, keloid formation, or adherence to 
underlying structures.

Given these symptoms, the Board believes that a separate 
disability rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804, is warranted.  This diagnostic code provides a 10 
percent rating for scars that are superficial and painful on 
examination.  Because of the size and the superficiality of 
these scars, the veteran does not qualify for a higher 
disability rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7833, which are used to evaluate disabilities of 
the skin.  Therefore, the Board assigns a separate, 10 
percent disability rating for the painful scars on the 
veteran's left wrist.


ORDER

Entitlement to disability rating of 30 percent for nonunion 
of the lower radius with loss of bone substance and marked 
deformity is granted, subject to the governing regulations 
applicable to the payment of monetary benefits. 

A separate, 10 percent rating for a painful scar on the left 
wrist is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.  

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


